        Case 6:21-cv-00209-GTS-ML Document 1 Filed 02/23/21 Page 1 of 5




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
=======================================

PEGGY BUSH,

                                         Plaintiff
                                                                    NOTICE OF REMOVAL
       -against-                                                    Civil Action No.: 6:21-cv-209 (GTS/ML)

SPEEDWAY LLC,

                                         Defendant

========================================

       PLEASE TAKE NOTICE, that defendant, Speedway LLC (“Speedway”), by and through its

attorneys, Sugarman Law Firm, LLP, hereby files this Notice of Removal seeking removal of this action

from Supreme Court of the State of New York, County of Otsego (Otsego County Index No. EF2020-

687) (“the State Court action”) to the United States District Court, Northern District of New York.

       In support of the request for removal, Speedway, by and through its attorneys, respectfully states

the following:

       1.        Pursuant to 28 U.S.C. § 1446(a), attached hereto and made a part hereof as Exhibit A is an

Index of all process, pleadings, and orders served in the State Court action. The documents listed in

chronological order within the Index are also annexed individually and are as follows:

       •    Summons and Verified Complaint, e-filed on November 10, 2020 (copies of which are attached
            as Exhibit B);
       •    Speedway’s Verified Answer, e-filed on December 1, 2020 (a copy of which is attached as
            Exhibit C);
       •    Speedway’s Request for Supplemental Demand for Relief, served on December 1, 2020 (a
            copy of which is attached as Exhibit D); and
       •    Plaintiff’s Response to Request for Supplemental Demand for Relief, dated February 4, 2020,
            received on February 12, 2021 with a letter dated February 9, 2021 (copies of which are
            attached as Exhibit E).

       2.        Upon information and belief, the foregoing constitutes all process, pleadings, and orders

allegedly served upon the parties in this action. In addition to that, the following limited discovery has

taken place: Speedway’s Demand for Verified Bill of Particulars, Combined Discovery Demands, and
                         Sugarman Law Firm, LLP·211 West Jefferson Street · Syracuse, NY 13202
        Case 6:21-cv-00209-GTS-ML Document 1 Filed 02/23/21 Page 2 of 5




Notice of Examination Before Trial were served on December 1, 2020; plaintiff’s Verified Bill of

Particulars, dated February 4, 2020, was served on or about February 9, 2021 and received on February

12, 2021; and plaintiff’s Response to Combined Demands, dated February 4, 2020, was received on

February 19, 2021.

        3.     The State Court action was commenced in the Supreme Court of the State of New York,

Otsego County, on November 10, 2020 by the electronic filing of a Summons and Verified Complaint.

See Exhibit B. The State Court action is a civil action wherein plaintiff alleges that she slipped and fell

on ice in the driveway and was injured at the Speedway Convenience Store, located at 1 Oneida Street,

Oneonta, New York. See Exhibit B.

        4.     Pursuant to New York Civil Practice Law and Rules § 3017(c), the monetary amount to

which plaintiff deems herself entitled was not included in the Summons or Verified Complaint. See Exhibit

B.

        5.     On December 1, 2020, Speedway, by and through its attorneys, served upon plaintiff’s

counsel a Request for Supplemental Demand for Relief. See Exhibit D.

        6.     On or about February 9, 2021, plaintiff’s counsel responded to Speedway’s Request for

Supplemental Demand for Relief with plaintiff’s Response to Request Supplemental Demand for Relief,

dated February 4, 2021, and received on February 12, 2021, advising that plaintiff has been damaged in

the amount of $200,000. See Exhibit E.

        7.     This is an action of a civil nature in which the District Courts of the United States have

been given original jurisdiction in that there exists diversity of citizenship between plaintiff and Speedway

and the amount in controversy exceeds the sum of $75,000.00 exclusive of interest and costs.

Accordingly, there exists jurisdiction in the District Court of the United States pursuant to 28 U.S.C. §

1332.

        8.     According to the Verified Complaint, plaintiff is an individual residing in the Town of

Laurens, County of Otsego, State of New York. See Exhibit B.
                        Sugarman Law Firm, LLP·211 West Jefferson Street · Syracuse, NY 13202
        Case 6:21-cv-00209-GTS-ML Document 1 Filed 02/23/21 Page 3 of 5




       9.      Speedway is an active Limited Liability Company organized and existing under the laws

of the State of Delaware and its principal place of business is in the State of Ohio. Speedway has as its

sole member MPC Investments LLC, a Limited Liability Company organized and existing under the laws

of the State of Delaware with its principal place of business in the State of Ohio. MPC Investments LLC

has as its sole member Marathon Petroleum Corporation, a publicly traded entity organized and existing

under the laws of the State of Delaware with its principal place of business in the State of Ohio.

       10.     Under the provisions of 28 U.S.C. § 1441, the right exists to remove the civil action from

the Supreme Court of the State of New York, County of Otsego to the United States District Court for the

Northern District of New York, which embraces the place where it is pending.

       11.     The civil action involves a controversy between citizens of different States.         Upon

information and belief, plaintiff is, and was at the commencement of the State Court action, a resident of

the State of New York. Thus, she has New York citizenship for diversity jurisdiction purposes. Speedway

and its sole member, MPC Investments LLC, are Limited Liability Companies organized and existing

under the laws of the State of Delaware with a principal place of business in the State of Ohio. Further,

MPC Investments LLC’s sole member, Marathon Petroleum Corporation, is a publicly traded entity

organized and existing under the laws of the State of Delaware with a principal place of business in the

State of Ohio. The citizenship of a limited liability company is determined by the citizenship of its

members. See, e.g., Carden v. Arkoma Assocs., 494 U.S. 185, 110 S. Ct. 1015 (1990). Therefore,

Speedway’s citizenship for purposes of diversity jurisdiction is Delaware and/or Ohio.

       12.     Upon information and belief, the amount in controversy exceeds $75,000.00. Plaintiff’s

Summons and Verified Complaint do not contain a monetary demand. See Exhibit B. However, the

Verified Complaint does state that “the amount of damages sought herein exceeds the jurisdictional limits

of all lower courts[.]” See Exhibit B. Further, plaintiff’s Response to Request for Supplemental Demand

for Relief, dated February 4, 20201, served on or about February 9, 2021, and received on February 12,

2021, states that plaintiff demands $200,000. See Exhibit E. If the allegations contained in the Verified
                       Sugarman Law Firm, LLP·211 West Jefferson Street · Syracuse, NY 13202
        Case 6:21-cv-00209-GTS-ML Document 1 Filed 02/23/21 Page 4 of 5




Complaint are ultimately proven, all of which are expressly denied, then a verdict in this matter could

exceed $75,000.00. Therefore, the District Court has jurisdiction over this civil action.

       13.     In accordance with the requirements set forth in 28 U.S.C. § 1446, this Notice of Removal

is being filed within thirty (30) days of receipt by Speedway of a copy of an amended pleading, motion,

order or other paper from which it may first be ascertained that the case is one which is or has become

removable, i.e., plaintiff’s Response to Request Supplemental Demand for Relief, dated February 4, 2021,

served on or about February 9, 2021, and received on February 12, 2021, which stated for the first time

that plaintiff deems herself entitled to $200,000, satisfying the requirements for diversity jurisdiction. See

28 U.S.C. § 1446(b)(3); 28 U.S.C. § 1332; Exhibits B & E.

       14.     By reason of all of the foregoing, Speedway desires and is entitled to have the civil action

removed from the Supreme Court of the State of New York, County of Otsego to the United States District

Court for the Northern District of New York, which encompasses the venue where the State Court action

is pending.

       15.     A copy of this Notice of Removal is being served upon plaintiff and filed with the Otsego

County Clerk, as required by 28 U.S.C. § 1446(d), and proof of said filing will be transmitted to this Court

once effectuated.

       WHEREFORE, Speedway respectfully requests that the civil action pending against it in the

Supreme Court of the State of New York, County of Otsego be removed and proceed in this Court as an

action properly removed to it, along with such other, further and different relief as is just and proper.

Dated: February 23, 2021




                                                 Brittany L. Hannah, Esq.
                                                 Bar Roll No.: 519968
                                                 SUGARMAN LAW FIRM, LLP
                                                 Attorneys for Speedway LLC
                                                 Office and Post Office Address
                                                 211 W. Jefferson Street

                        Sugarman Law Firm, LLP·211 West Jefferson Street · Syracuse, NY 13202
      Case 6:21-cv-00209-GTS-ML Document 1 Filed 02/23/21 Page 5 of 5




                                          Syracuse, New York 13202
                                          Telephone: (315) 362-8942
                                          bhannah@sugarmanlaw.com


TO:   Theodoros Basdekis, Esq.
      SCARZAFAVA, BASDEKIS & DADEY, PLLC
      Attorneys for Plaintiff
      Office and Post Office Address
      48 Dietz Street, Suite C
      Oneonta, New York 13820
      Telephone: (607) 432-9341
      attorneys@sblawoneonta.com




                 Sugarman Law Firm, LLP·211 West Jefferson Street · Syracuse, NY 13202
